IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-13-00048-CV

                                IN THE MATTER OF
                                THE MARRIAGE OF
                                  ALICIA PIERCE
                                       AND
                                 STEPHEN PIERCE


                            From the 66th District Court
                                Hill County, Texas
                               Trial Court No. 48442


                           MEMORANDUM OPINION


       Stephen Pierce appeals from the trial court’s entry of a final decree of divorce

dissolving his marriage to Alicia Pierce. We affirm.

                                    Background Facts

       During their marriage, Stephen and Alicia jointly owned and operated two

internet marketing companies: Impulsive Profits, Inc., and Stephen Pierce International,

Inc. Alicia filed an original petition for divorce September 7, 2010. Stephen and Alicia

entered into mediation to divide their marital assets, including their interests in the two
companies. Pursuant to the Mediated Settlement Agreement (MSA), Stephen was to

take sole possession of the two companies, and Alicia would receive $410,000.00 in

installment payments over the course of four years. The parties signed the MSA on

December 29, 2010.

        After signing the MSA, Stephen refused to sign the Agreed Final Decree of

Divorce in May 2011 because he claimed Alicia misrepresented the assets and liabilities

of the two companies.           The parties agreed to binding arbitration regarding their

disagreement over the terms of the MSA. The arbitrator issued a ruling on November

14, 2011, stating that “after reviewing ALL of the evidence submitted by both parties,

arguments of counsel, affidavits of third persons, counter affidavits, exhibits from both

sides, the Mediated Settlement Agreement of the parties in this case and the proposed

decree submitted, I make the following ruling: I hereby adopt the Final Decree of

Divorce as submitted by [Alicia’s attorney] … as accurately reflecting my award in this

matter.”

        Alicia filed an Application to Confirm Arbitration Award and Motion for

Judgment and Entry of Final Decree of Divorce Based on Arbitration on November 13,

2012.      Stephen filed an opposition to Alicia’s application stating that Alicia

misrepresented and omitted material information in direct violation of the full

disclosure provision of the MSA. After a hearing on Alicia’s application, the trial court

entered the Final Decree of Divorce.


In the Matter of the Marriage of Pierce                                            Page 2
                                   Entry of Final Divorce Decree

        In his sole issue on appeal, Stephen argues that the trial court erred in entering

the final decree confirming the arbitration award.           Section 171.087 of the Texas

Arbitration Act provides that upon application of a party, the court shall confirm the

arbitration award unless grounds are offered for vacating, modifying or correcting the

award under section 171.088. TEX. CIV. PRAC. & REM. CODE ANN. § 171.087 (West 2011).

Section 171.088 provides:

                (a) On application of a party, the court shall vacate an award if:

                (1) the award was obtained by corruption, fraud, or other undue
                    means;

                (2) the rights of a party were prejudiced by:
                (A) evident partiality by an arbitrator appointed as a neutral
                arbitrator;
                (B) corruption in an arbitrator; or
                (C) misconduct or wilful misbehavior of an arbitrator;

                (3) the arbitrators:
                (A) exceeded their powers;
                (B) refused to postpone the hearing after a showing of sufficient
                cause for the postponement;
                (C) refused to hear evidence material to the controversy; or
                (D) conducted the hearing, contrary to Section 171.043, 171.044,
                171.045, 171.046, or 171.047, in a manner that substantially
                prejudiced the rights of a party; or

                (4) there was no agreement to arbitrate, the issue was not adversely
                determined in a proceeding under Subchapter B, and the party did
                not participate in the arbitration hearing without raising the
                objection.



In the Matter of the Marriage of Pierce                                                Page 3
                (b) A party must make an application under this section not later
                than the 90th day after the date of delivery of a copy of the award
                to the applicant. A party must make an application under
                Subsection (a)(1) not later than the 90th day after the date the
                grounds for the application are known or should have been known.

                (c) If the application to vacate is denied and a motion to modify or
                correct the award is not pending, the court shall confirm the award.

TEX. CIV. PRAC. & REM. CODE ANN. § 171.088 (West 2011).

        The arbitrator issued his ruling on November 14, 2011. Stephen did not file an

application to vacate the award based upon corruption, fraud, or other undue means

pursuant to section 171.088(a)(1). Alicia filed an Application to Confirm Arbitration

Award and Motion for Judgment and Entry of Final Decree of Divorce Based on

Arbitration on November 13, 2012, and Stephen opposed her application. Because

Stephen did not timely present an application to vacate the award pursuant to sections

171.087 and 171.088, the trial court did not err in confirming the award.

        The trial court shall confirm the award unless grounds are offered under 171.088

for vacating, modifying, or correcting the award. TEX. CIV. PRAC. & REM. CODE ANN. §

171.087 (West 2011). The plain language of section 171.088 shows that "the legislature

intended the 90-day period ... to be a limitations period after which a party cannot ask a

court to vacate an arbitration award." New Medical Horizons II, Ltd. v. Jacobson, 317
S.W.3d 421, 428 (Tex. App.—Houston [1st Dist.] 2010, no pet.); Louisiana Natural Gas

Pipeline, Inc. v. Bludworth Bond Shipyard, Inc., 875 S.W.2d 458, 462 (Tex. App.—Houston

[1st Dist.] 1994, writ denied).
In the Matter of the Marriage of Pierce                                                Page 4
        Stephen      alleged    shortly   after   the   mediation   that   Alicia   had   made

misrepresentations concerning the assets and liabilities of the companies. Stephen was

aware in April 2011 that that the Texas Work Force Commission, The Texas

Comptroller, and the Internal Revenue Service had begun investigations into the tax

years 2008-2010 for both companies. Stephen did not seek to vacate the arbitration

award within 90 days from which the grounds were known or should have been

known. The trial court did not err in confirming the award. We overrule Stephen’s sole

issue on appeal.

                                           Conclusion

        We affirm the trial court’s judgment.




                                              AL SCOGGINS
                                              Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Affirmed
Opinion delivered and filed April 3, 2014
[CV06]




In the Matter of the Marriage of Pierce                                                   Page 5